DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-23 are in condition for allowance.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Douglas Kim on 12/10/21.
The application has been amended as follows: 
Claim 1:	A computerized system for homomorphic encryption comprising: 
a key generation module configured to generate a secret key, a public key and a bootstrapping key; 
a private-key encryption module configured to generate a first ciphertext using the secret key; 
a public-key encryption module configured to generate a second ciphertext using the public key; 
a private-key decoding module configured to decode the first ciphertext, the second ciphertext and an encrypted analytic result; 
a homomorphic computational module configured to perform an analytical operation, according to an analytical operation request on the first ciphertext and the second ciphertext, including unpacking a Ring Learning With Errors (RLWE) Learning With Errors (LWE) 
 
Claim 12:	A method for homomorphic encryption comprising: 
	generating a secret key, a public key and a bootstrapping key; 
generating a first ciphertext using the secret key; 
generating a second ciphertext using the public key; 
receiving an analytical operation request; 
performing an analytical operation including unpacking a Ring Learning With Errors (RLWE) Learning With Errors (LWE)  
providing an encrypted analytical result wherein the encrypted analytical results are encrypted with the secret key; and, 
providing results taken from the group consisting of the first ciphertext, the second ciphertext, the encrypted analytical result and any combination thereof. 
Claim 20:	A computerized system for homomorphic encryption comprising: 
a server having a non-transitory computer readable medium in communication with a first client and a second client; 
a set of computer readable instructions disposed on the server that, when executed by a processor, performs the steps of: 
receiving a public key and a bootstrapping key generated by the first client; 
receiving a first ciphertext encrypted using a secret key; 

performing an analytical operation including unpacking a Ring Learning With Errors (RLWE) Learning With Errors (LWE) 
providing an encrypted analytical result wherein the encrypted analytical results are encrypted with the secret key. 
Claim 22: 	The computerized system of claim 1 wherein the public key encryption module 
Claim 23:	The computerized 

Allowable Subject Matter
2.	Claims 1-23 are allowed over art.
3.	The following is an examiner’s statement of reasons for allowance: 
The current amendments has overcome the previous rejection under the Zhang, et al. and Laine, et al. combination. Claim 20 recites the computerized system for homomorphic encryption comprising a server is amended to include a non-transitory computer readable medium, where the claim sufficiently provide hardware structure of the server, thus, the system claim is not software per se.  Further searching failed to 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435